                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Freddie Cheatham,                   )                Case No. 0:19-cv-02772-SAL
                                    )
                        Plaintiff,  )
                                    )
v.                                  )                OPINION & ORDER
                                    )
Dr. Rozanna Tross                   )
                                    )
                        Defendant.  )
___________________________________ )

       This matter is before the Court for review of the December 30, 2019 Report and

Recommendation (“Report”) of Magistrate Judge Paige Gossett, ECF No. 13, made in accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the Magistrate Judge

recommended that this action be dismissed without prejudice and without issuance and service of

process. The Magistrate Judge reasoned that Plaintiff’s claims against Defendant in her official

capacity were, in substance, claims against Defendant’s principal, the South Carolina Department

of Mental Health. The Report therefore concluded that such claims are barred under the Eleventh

Amendment. In addition, the Report notes that the injunctive relief Plaintiff requests–release from

custody–is not an available remedy in this § 1983 suit, and that the State is otherwise immune from

Plaintiff’s remaining state tort claims. Accordingly, the Report recommends that this action be

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii). Alternatively, the Report recommends that

this action be dismissed under Fed. R. Civ. P. 41, because Plaintiff has failed to answer

interrogatories in accordance with Local Civil Rule 26.01 (D.S.C.), despite the Magistrate Judge’s

November 13, 2019 Order to do so.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

                                                1
Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this case is DISMISSED without

prejudice and without issuance and service of process.

       IT IS SO ORDERED.

                                                               /s/Sherri A. Lydon
       January 27, 2020                                        Sherri A. Lydon
       Florence, South Carolina                                United States District Judge




                                                   2
